Case: 1:20-cv-01120-JG Doc #: 18 Filed: 07/30/21 1 of 2. PageID #: 2069



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                     :
LUZ E. MALDONADO,                    :            CASE NO. 1:20-cv-01120
                                     :
            Plaintiff,               :            OPINION & ORDER
                                     :            [Resolving Doc. 1]
vs.                                  :
                                     :
COMMISSIONER OF SOCIAL               :
SECURITY,                            :
                                     :
            Defendant.               :


 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Plaintiff Luz E. Maldonado seeks judicial review of the Social Security Commissioner’s

 final decision denying Maldonado’s supplement security income application. 1

        Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

 for a Report and Recommendation. 2 On July 26, 2021, Magistrate Judge David A. Ruiz

 issued a Report and Recommendation, recommending that this Court affirm the

 Commissioner’s decision. 3 The parties have until August 9, 2021 to object to the Report and

 Recommendation. 4 However, on July 29, 2021, Plaintiff Maldonado filed notice that she

 would not object. 5

        If the parties do not object, the Court may adopt a Report and Recommendation

 without further review. 6


        1
         Doc. 1.
        2
         Local Rule 72.2(b).
       3
         Doc. 16.
       4
         28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
       5
         Doc. 17.
       6
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
 Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:20-cv-01120-JG Doc #: 18 Filed: 07/30/21 2 of 2. PageID #: 2070

 Case No. 1:20-cv-01120
 GWIN, J.

       Accordingly,     the   Court   ADOPTS        Magistrate   Judge   Ruiz’s   Report   and

 Recommendation and AFFIRMS the Commissioner’s final decision.



       IT IS SO ORDERED.


 Dated: July 30, 2021                          s/        James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                          -2-
